Citation Nr: 0111871	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-16 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington,
West Virginia


THE ISSUE

Entitlement to service connection for residuals of spinal 
meningitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1982 to February 
1987.

An RO rating decision in May 1996 denied the veteran's claim 
for service connection for spinal meningitis, on the basis 
that there was no evidence which demonstrated a permanent 
residual or chronic disability.  The veteran was notified of 
this decision, and he did not appeal.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2000 RO rating decision that determined that new 
and material evidence was not submitted to reopen the claim 
for service connection for spinal meningitis.  The veteran 
submitted a notice of disagreement in June 2000, and the RO 
issued a statement of the case in June 2000.  The veteran 
submitted a substantive appeal in July 2000.


FINDINGS OF FACT

1.  By an unappealed RO rating decision of 1996, service 
connection for residuals of spinal meningitis was denied.

2.  Some of the evidence received since the 1996 RO denial of 
service connection for residuals of spinal meningitis has not 
previously been submitted to VA, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
conjunction with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The unappealed 1996 RO decision, denying service 
connection for residuals of spinal meningitis, was final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1996).

2.  Evidence submitted since the unappealed 1996 RO decision 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from February 1982 to February 
1987.

Service medical records at the time of the veteran's 
enlistment examination show normal spine and musculoskeletal 
system.

Service medical records in June 1983 show that the veteran 
complained of back and side pains and flu symptoms.  The 
assessment was flu.

On a "Report of Medical History" completed by the veteran in 
January 1987, the veteran reported that he had meningitis in 
boot camp; that his back sometimes bothered him; and that 
everything else was alright.  After interviewing the veteran, 
the examiner noted " 'back pain' when he had meningitis, no 
other recurrence." 

Private medical records in June 1994 reflect that the veteran 
had injured his right knee at work, and that later his right 
knee gave way and he fell-twisting his back.  The diagnosis 
was acute lumbosacral sprain and strain.  Records show that 
the veteran's low back symptoms remained unchanged in 
September 1994.  In October 1994, the veteran complained of 
back pain; the examiner noted some marked myofascial bands in 
the lumbosacral region.  A medical affidavit in February 1996 
reflects that the veteran currently was determined to be 
disabled, secondary to severe, persistent back pain.

The evidence of record at the time of the May 1996 RO rating 
decision consisted primarily of service medical records; 
private medical records of treatment in 1994 for a work-
related injury of the veteran's knee, and for back pain; and 
a 1996 medical affidavit showing that the veteran was 
currently disabled due to persistent back pain.

Evidence submitted since the May 1996 RO rating decision 
includes VA progress notes in 1999, showing that the veteran 
reported pain in his back daily and showing an assessment of 
chronic low back pain; a 1982 telegram, reflecting that the 
veteran was seriously ill and hospitalized as a result of 
meningitis; and a 1999 letter from the veteran's mother, 
indicating that physicians had told her that the meningitis 
was at the base of the veteran's skull and that the veteran 
might not make it.

Statements of the veteran in the claims folder are to the 
effect that he had spinal meningitis in service, and that he 
has had trouble with his back since then.

B.  Legal Analysis

An unappealed rating decision is final with the exception 
that a veteran may later reopen a claim if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156(a) (2000).  The question now 
presented is whether new and material evidence has 
been submitted since the RO's adverse 1996 decision, denying 
service connection for residuals of spinal meningitis, to 
permit reopening of the claim.  See Evans v. Brown, 
9 Vet. App. 273, 282-83 (1993); Glynn v. Brown, 6 Vet. App. 
523, 528-29 (1994); Manio v. Derwinski, 1 Vet. App. 140 
(1991).

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Prior to the 1996 RO rating decision, medical evidence of a 
permanent residual or chronic disability was lacking, and 
there was no other basis to support an award of service 
connection.  The evidence added to the record after the 1996 
RO rating decision includes VA progress notes in 1999, 
showing an assessment of chronic low back pain.  This 
evidence, together with evidence already of record, reflects 
a continuity of symptomatology of what may be a permanent 
residual (i.e., low back pain) and must be considered to 
fairly evaluate the merits of the claim.  Hence, the evidence 
is "new and material."

As new and material evidence has been submitted since the May 
1996 RO rating decision, the application to reopen the claim 
for service connection for residuals of spinal meningitis is 
granted.


ORDER

New and material evidence having been submitted, the 
application to reopen the claim for service connection for 
residuals of spinal meningitis is granted.


REMAND

Statements of the veteran in the claims folder are to the 
effect that he had spinal meningitis in service in 1982, and 
that he continues to have back pain.  On a "Report of Medical 
History" in January 1987, the veteran reported that his back 
sometimes bothered him.

Private medical records show that the veteran fell and 
twisted his back in 1994.  The diagnosis was acute 
lumbosacral sprain and strain.  A significant finding at that 
time was some marked myofascial bands in the lumbosacral 
region.  The veteran continued to complain of back pain.  
Records in 1996 show a medical determination of current 
disability, secondary to severe, persistent back pain.

Recent medical records show an assessment of chronic low back 
pain.

Since records in the claims folder indicate that the veteran 
was hospitalized in service (the 1982 telegram), a specific 
attempt to obtain records regarding the veteran's period of 
hospitalization in 1982 at the Naval Regional Medical Center 
in Great Lakes, Illinois, must be made.  See, e.g., Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999).  If unsuccessful in 
obtaining the veteran's hospital CLINICAL records, the 
veteran should be notified of the deficiency.

Moreover, where there is a reasonable possibility that a 
current condition is related to or is the residual of a 
condition or injury experienced in service, VA should seek a 
medical opinion as to whether the veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).  Accordingly, an examination is required to obtain a 
medical opinion as to whether it is at least as likely as not 
that some or all of the veteran's chronic low back pain is 
related to or the result of the veteran's spinal meningitis 
during service.

In view of the above, the case is remanded to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment for a back disability since 
1999.  Names and addresses of the medical 
providers, and dates of evaluations and 
treatment, should be listed.  After 
obtaining any needed release forms from 
the veteran, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
file.

2.  The RO should request hospital 
CLINICAL records of the veteran's 
treatment at any time in 1982 at the 
Naval Regional Medical Center in Great 
Lakes, Illinois. The veteran should be 
notified of any deficiency in obtaining 
the records.

3.  After the above development, the 
veteran should be afforded a VA 
examination to determine the nature and 
etiology of the veteran's back 
disability.  The examiner should also 
review the service medical records and 
post-service medical records and offer an 
opinion as to whether it is at least as 
likely as not that the veteran's chronic 
back pain is a result, in whole or in 
part, of the spinal meningitis in service 
or of other disease or injury in service.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

4.  The RO should determine whether the 
duty to assist has been satisfied under 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  If so, the RO should then review 
the veteran's claim for service 
connection for residuals of spinal 
meningitis.  If action remains adverse to 
the veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative, and they 
should be afforded an opportunity to 
respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. DAY 
	Member, Board of Veterans' Appeals



 



